DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8, has been amended to incorporate the limitations of claims 16 and 19.  Claim 16 and 19 depend upon claim 8, thus they do not further limit it.
Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (Angew. Chem. Int. Ed. (2013) 52, 14121-14126) in view of Munoz (Nanoscale, (2018) 10 , 12779-12787, supplied by applicant), in view of Schwab (US 20160225991) in view of Kim (ACSnano Vol. 5, No. 6, 5107-5114 (2011)) in view of Tai (Nano-Micro Lett. (2018) 10:20, as supplied by applicant).
Claims 1-2: Wei teaches it is desirable to deposit high-quality graphene directly on dielectric substrates at lower temperatures in order to improve “compatibility” with industrial scale processes.  In order to do so at low temperatures, they teach a “critical PECVD” method where an equilibrium (critical) state between H2(hydrogen) plasma etching and CH4 (methane) or C2H4 plasma growth is created to allow for growing a plurality of graphene sheets on a silicon substrate (which grow together) in order to (fully cover) and create a continuous film on the substrate at low temperatures.  Even using their homemade 80W plasma source, they teach they were able to create graphene at temperatures as low as 400oC (or 550oC for methane), which is what they believed to be some of the lowest temperatures that catalyst free growth of graphene had been demonstrated so far back in 2013 (page 14121).  
Wei does have a growth area where the graphene is deposited in, but it does not disclose what is specifically is.  However, the larger the growth area, the more graphene can be deposited at the same time, thus desirably increasing the throughput of a process.  However, greater growth areas require larger chambers and more power in order to activate them to the desired level and particular equipment is limited in the size and amount of power they can produce, thus a practitioner is limited in the total growth area they successfully maintain the correct growth conditions on based upon the physical limitations of their equipment.  Thus, the growth area of the substrate is a result effective variable for determining the throughput of the process (motive to increase the area) and is limited by the available equipment (limit to the total area that particular equipment can effectively deposit upon).
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of a substrate growth area of 1-1590cm2 through process optimization for the equipment that is available, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Wei teaches that their method comprises providing a substrate comprising silicon (e.g. Si/SiO2) and placing it in a growth chamber, forming a reduced pressure in the chamber (less than 760mtorr values are exemplified), then flowing methane and hydrogen into the growth chamber, generating a plasma, subjecting the substrate to the plasma and growing the plurality of graphene sheets to (as discussed above) fully cover the substrate (experimental section, page 14125).
Wei teaches controlling the relative amounts of carbon containing precursor to H2 (carrier gas), based upon the temperature used for growth, specifically by using lower amounts of carrier gas for lower temperatures (relatively higher amounts of carbon containing precursor) in order to produce the desired equilibrium state between the competing etching and deposition mechanisms.  Since its plasma only includes those two components, it specifically exemplifies using 80%/20% (4) and a 70%/30% (2.33) ratio of carbon source gas to carrier gas (the first of which anticipates applicant’s claimed range) as well as using even higher ratios for lower temperature growth with their plasma source (page 14121). MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
	Wei uses its homemade 80W radiofrequency power source to produce plasma (page 14121, right column) for deposition, it does not specifically teach any other plasma source.  
	Munoz is also directed towards using PECVD to deposit graphene directly on dielectric layers (including on SiO2/Si) at lower temperatures using a carbon source gas mixed with hydrogen in order to produce a more industrially compatible process (abstract).  However, it further teaches using a microwave power source as the power source to apply a microwave signal to the chamber to create the plasma for this deposition (page 12780, experimental section).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use a microwave power source instead of the homemade radiofrequency power source of Wei in order to produce the plasma for PECVD, because such a power source was an alternate power source known to the art to be effective to produce the plasma for such PECVD processes and doing so would produce no more than predictable results.
 	Wei teaches that increasing the plasma density and energy (the density and energy of the species in the plasma is the plasma density) further favors crystal growth, causing improvement of the graphene crystal growth, so the power density is a result effective variable, but it does not disclose the power density that is produced by its power source, so it does not specifically teach applicant’s claimed power density ranges of 60-80W/cm3.
	Schwab is also directed towards depositing graphene using chemical vapor deposition (with an amine precursor that contains carbon)[0001].  It further teaches that the precursor (the amine precursor does contain carbon itself) can include additional carbon sources as well as hydrogen [0054].  It similarly teaches that the precursor must be activated in order to decompose it, so it can be deposited in the form of graphene [0050-0051], but it further teaches that a skilled person in the art knows that the required activation to sufficiently decompose the precursor and so deposit graphene can be provided in different ways.  It can be provided, as in Wei, by a combination of thermal energy and plasma, or it can even be sufficiently provided by plasma alone without heating the substrate at all [0063-0068].  It further teaches that if plasma activation is used (possibly in combination with thermal energy), the energy densities of the plasma can vary over a range that overlaps with applicant’s claimed range [0077].  Thus the power density (W/cm3) of the plasma is a result effective variable that determines the degree of activation (decomposition) of the precursor materials that the plasma will produce and that needs to be tuned along with other sources of activation (e.g. thermal energy) to provide the correct level of activation in order to be able to deposit graphene.
	MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Furthermore, It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of 60-80W/cm3 through process optimization, to produce higher quality films by tuning the power density to produce the correct degree of activation at a given temperature since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) 
Even using their homemade 80W plasma source, Wei teaches they were able to create graphene at temperatures as low as 550oC for methane (page 14121).  As taught by Schwab, the required activation to sufficiently decompose the precursor and so deposit graphene can be supplied by a combination of thermal energy and plasma, or it can even be sufficiently provided by plasma alone without heating the substrate at all [0063-0068], so as a practitioner supplies more of the required activation energy is supplied by plasma, less will need to be supplied by heat, allowing for lower temperatures, such as the exemplified without heating the substrate at all (no active heating).  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to supplying more of the required activation energy by plasma energy than in Wei and so be able to deposit graphene with methane at temperatures below 520oC (or even without active heating at all) since Wei teaches it desires to lower the temperature in order to make it more compatible with industrial processes, and since the prior art teaches doing so. 
Wei teaches that the graphene sheets grow at different rates, such as 4.5nm/min based upon the deposition conditions, so the duration of growth is a result effective variable determining how much graphene is deposited (paragraph bridging pages 14121 and 14122) under any particular conditions.  Additionally, a practitioner is motivated to deposit the films as fast as possible in order to increase the throughput of the process.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of a growth time of “less than 10 minutes” through process optimization to produce a desired film growth and increase the throughput of the process, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Wei does not teach what frictional coefficient its CVD graphene has.
Kim is also directed towards graphene that has been deposited by CVD.  However, Kim further teaches that frictional coefficient of CVD graphene can be close to that of bulk graphene, specifically exemplifying 0.12, and 0.22 as frictional coefficients for graphene films transferred to silicon based substrates and exemplifying 0.03 for graphene on the substrate it is grown upon (paragraph bridging page 5109 and 5110, and figure 3).  All of which anticipate applicant’s claimed frictional coefficient.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention for the graphene of Wei to have frictional coefficients that lie somewhere within applicant’s claimed ranges, such as between 0.03 and 0.22, since these values were taught by the prior art to be known frictional coefficients for graphene films and doing so would produce no more than typical results.
Additionally, when a reference discloses the limitations of a claim except for a property, and the Examiner cannot determine if the reference inherently possesses that property (in this case, what the frictional coefficient of the graphene film of Wei would be), the burden is shifted to Applicant(s).  In re Fitzgerald, USPQ 594 and MPEP §2112.
Wei specifically teaches the importance of depositing graphene onto different substrates (that are dielectric), such SiO2/Si surfaces by CVD without the use of catalysts and at lower temperatures than other methods (page 14121, left column).  Wei does not particularly disclose depositing graphene onto a surface consisting essentially of silicon.
Tai is also directed towards depositing graphene onto substrates via CVD without metal catalysts (Title).  Like Wei, it teaches that it is important to grow graphene onto surfaces like SiO2 or Al2O3, which are dielectrics, but it teaches that it is highly desired to deposit graphene in this way on many different substrates, which includes single crystal silicon surfaces (which have surfaces that consist essentially of silicon).  It teaches that  (Introduction section).
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use the metal free CVD process of Wei to deposit graphene not only onto its taught dielectric surfaces, like SiO2, but also onto surfaces that consist essentially of silicon, such as on a single crystal silicon wafer, since they were also known to the art to be in need of such graphene coatings and were known to be capable of being deposited upon by metal-free CVD processes, in order to create highly desirable structures.
(claims 1, 2, and 8).
Claims 3-4: Wei does not specifically disclose the presence of oxygen or silicon in its graphene films.  However, Munoz teaches that when depositing on Si/SiO2 at high temperatures, the SiO2 can desorb and metal contamination from the unstable Si/SiO2 can occur.  In order to solve this problem, it, like Wei, teaches depositing at low temperatures by using plasma instead of so much heat to deposit the films (paragraph bridging 12779 and 12780 and first paragraph of 12780).  As a result, low contamination from oxygen and silicon are desired in the graphene film and the prior art teaches lowering the deposition temperature and using plasma to mitigate this problem.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “oxygen concentration of less than 5% and a silicon concentration of less than 1% and free of silicon” through process optimization by optimizing the temperature to mitigate this taught contamination problem through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980)(claims 3-4).
Claim 5: Wei’s plasma does have a volume, but it does not disclose what is specifically is.  However, the larger the volume of the plasma the greater the size of the surface that can be treated at once, thus desirably increasing the throughput of a process.  However, greater plasma volumes require more power in order to activate them to the desired level and particular equipment is limited in the amount of power they can produce, thus a practitioner is limited in the total volume of plasma they can activate based upon the physical limitations of their equipment.  Thus, the volume of the plasma volume is a result effective variable for determining the throughput of the process (motive to increase the volume) and is limited by the available equipment (limit to the total volume that particular equipment can effectively activate).
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of a microwave plasma “volume of about 1cm3” through process optimization for the equipment that is available, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Regarding depositing without active heating, Wei does not teach doing this.  However, as taught by Schwab, the required activation to sufficiently decompose the precursor and so deposit graphene can be supplied by a combination of thermal energy and plasma, or it can even be sufficiently provided by plasma alone without actively heating the substrate at all [0063-0068], so as a practitioner supplies more of the required activation energy is supplied by plasma, less will need to be supplied by heat, allowing for lower temperatures, such as the exemplified without heating the substrate at all (no active heating).  
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to supply the required activation energy by plasma energy alone and not by actively heating the substrate since the prior art teaches it is an alternate means to provide sufficient activation to deposit graphene and doing so would produce no more than predictable results (claim 5).
Claim 6: This claim requires that the ratio of the flow rates of methane and hydrogen gas be proportional to the ratio of the partial pressures of those gases.  Since the flow rate of these gases in the gas stream is a measure of the relative abundance of these molecules, it will be directly proportional to their partial pressure, which is also a measure of the relative abundance of these molecules.  
Wei does not teach any interfering effect that would change the amounts present relative to the amounts added,  thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have them proportional because that is what the consideration of the relative abundance of the molecules produced by the flows would be expected to produce.
Claim 7: The ratio of the flow rates of the precursor/reactant gases determines the ratio of their partial pressures in the chambers, since those are the ratios of the molecules present, whatever the pressure of the chamber.  They will be the same.  Wei teaches controlling the relative amounts of carbon containing precursor to  H2 (carrier gas), based upon the temperature used for growth, specifically by using lower amounts of carrier gas for lower temperatures (relatively higher amounts of carbon containing precursor) in order to produce the desired equilibrium state between the competing etching and deposition mechanisms.  Since its plasma only includes those two components, it specifically exemplifies using 80%/20% (4) and a 70%/30% (2.33) ratio of carbon source gas to carrier gas (both of which anticipate applicant’s claimed range of less than 5.5) as well as higher ratios for lower temperature growth with their plasma source (page 14121). MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 9: see the discussion for claim 8 MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Furthermore, It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of about 70W/cm3 through process optimization, tuning the power density  since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 9).
	Claim 10: Wei’s plasma does have a volume, but it does not disclose what is specifically is.  However, the larger the volume of the plasma the greater the size of the surface that can be treated at once, thus desirably increasing the throughput of a process.  However, greater plasma volumes require more power in order to activate them to the desired level and particular equipment is limited in the amount of power they can produce, thus a practitioner is limited in the total volume of plasma they can activate based upon the physical limitations of their equipment.  Thus, the volume of the plasma volume is a result effective variable for determining the throughput of the process (motive to increase the volume) and is limited by the available equipment (limit to the total volume that particular equipment can effectively activate).
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of a microwave plasma “volume of about 1cm3” through process optimization for the equipment that is available, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claim 11: Wei teaches wherein the gaseous carbon containing precursor can comprise methane and the carrier gas can comprise hydrogen (page 14121, right column).
Claim 12: 
Claims 12-13: Wei’s plasma will have a flow rate for the precursors, but it does not disclose what they specifically are.  However, all else being equal (same sized chamber, same other gases supplied), the flow rate of the precursor/reactants is a result effective variable that determines their partial pressure (concentration) during the deposition process.
MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of precursor flow  “1-2sccm” for either methane or hydrogen through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claims 14-15: The ratio of the flow rates of the precursor/reactant gases determines the ratio of their partial pressures in the chambers, since those are the ratios of the molecules present, whatever the pressure of the chamber.  They will be the same.  Wei teaches controlling the relative amounts of carbon containing precursor to  H2 (carrier gas), based upon the temperature used for growth, specifically by using lower amounts of carrier gas for lower temperatures (relatively higher amounts of carbon containing precursor) in order to produce the desired equilibrium state between the competing etching and deposition mechanisms.  Since its plasma only includes those two components, it specifically exemplifies using 80%/20% (4) and a 70%/30% (2.33) ratio of carbon source gas to carrier gas (both of which anticipate applicant’s claimed range of less than 5.5) as well as higher ratios for lower temperature growth with their plasma source (page 14121). MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 16: Wei teaches that even using their homemade 80W plasma source, they teach they were able to create graphene at temperatures as low as 400oC (claim 16),
Additionally, MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Claim 17: Wei does have a growth area where the graphene is deposited in, but it does not disclose what is specifically is.  However, the larger the growth area, the more graphene can be deposited at the same time, thus desirably increasing the throughput of a process.  However, greater growth areas require larger chambers and more power in order to activate them to the desired level and particular equipment is limited in the size and amount of power they can produce, thus a practitioner is limited in the total growth area they successfully maintain the correct growth conditions on based upon the physical limitations of their equipment.  Thus, the growth area of the substrate is a result effective variable for determining the throughput of the process (motive to increase the area) and is limited by the available equipment (limit to the total area that particular equipment can effectively deposit upon).
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of a substrate growth area of 1-1590cm2 through process optimization for the equipment that is available, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claim 18: Wei exemplifies operating the process at 300mtorr (figure 1d), but does not teach the suitable range or particularly exemplify depositing it at about 500mtorr.
The pressure in the chamber is concentration of gases present in the system, MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"
Claims 19-20: Wei does not teach what frictional coefficient its CVD graphene has.
Kim is also directed towards graphene that has been deposited by CVD.  However, Kim further teaches that frictional coefficient of CVD graphene can be close to that of bulk graphene, specifically exemplifying 0.12, and 0.22 as frictional coefficients for graphene films transferred to silicon based substrates and exemplifying 0.03 for graphene on the substrate it is grown upon (paragraph bridging page 5109 and 5110, and figure 3).  All of which anticipate applicant’s claimed frictional coefficient.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention for the graphene of Wei to have frictional coefficients that lie somewhere within applicant’s claimed ranges, such as between 0.03 and 0.22, since these values were taught by the prior art to be known frictional coefficients for graphene films and doing so would produce no more than typical results.
Additionally, when a reference discloses the limitations of a claim except for a property, and the Examiner cannot determine if the reference inherently possesses that property (in this case, what the frictional coefficient of the graphene film of Wei would be), the burden is shifted to Applicant(s).  In re Fitzgerald, USPQ 594 and MPEP §2112.

Claims 13-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (Angew. Chem. Int. Ed. (2013) 52, 14121-14126) in view of Munoz (Nanoscale, (2018) 10 , 12779-12787, supplied by applicant), in view of Schwab (US 20160225991) in view of Kim (ACSnano Vol. 5, No. 6, 5107-5114 (2011)) in view of Tai (Nano-Micro Lett. (2018) 10:20, as supplied by applicant), further in view of Boyd (US 20150079342).
Claim 13: Wei does not specifically teach the flow rates that are suitable for H2.
Boyd is also directed towards depositing graphene via PECVD at low temperatures [0007], but it further exemplifies performing the deposition with flow rate with 2sccm of hydrogen as a suitable flow rate [0049].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the graphene of Wei in view of Munoz in view of Schwab with a H2 flow rate of 2sccm because it was a known and effective flow rate to deposit graphene at and doing so is not expected to produce unexpected results (claim 13)
	Claim 14-15: see the previous discussion of these claims, now in view of the Boyd reference.
Claim 18: Wei exemplifies operating the process at 300mtorr (figure 1d), but does not particularly exemplify depositing it at about 500mtorr.
Boyd is also directed towards depositing graphene via PECVD at low temperatures [0007], but it further exemplifies performing the deposition at 500mtorr as a suitable deposition pressure [0049].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the graphene of Wei in view of Munoz in view of Schwab at 500mtorr because it was a known and effective pressure to deposit graphene at and doing so is not expected to produce unexpected results (claim 18).






Response to Arguments
Applicant's arguments filed 05-20-2022 have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by amendment.
The previous 112 rejections have been withdrawn due to the amendments, however some new ones are now required due to the claim amendments.
The new claim amendments have been considered above.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712